         Case 1:19-cv-00633-RP Document 44 Filed 05/19/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                         AUSTIN DIVISION
Breanna Williams                          §
                                          §     CIVIL NO:
vs.                                       §     AU:19-CV-00633-RP
                                          §
Nathan Canche, Vanessa Jimenez, Ben       §
Hernandez, SHR FS Austin LLC, Four
Seasons Hotel

       ORDER CANCELLING JURY SELECTION AND TRIAL
       IT IS HEREBY ORDERED that the above entitled and numbered case having been set
for JURY SELECTION AND TRIAL on Tuesday, June 01, 2021 at 09:00 AM is hereby
CANCELLED until further order of the court.

       IT IS SO ORDERED this 19th day of May, 2021.




                                          ______________________________
                                          ROBERT PITMAN
                                          UNITED STATES DISTRICT JUDGE
